COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the 251st District Court of Randall County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on July 31,
2017, the cause upon appeal to revise or reverse your judgment between

                     Randy Steven Castillo v. The State of Texas

           Case Number: 07-17-00182-CR Trial Court Number: 25,722-C

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated July 31, 2017, it is ordered, adjudged
and decreed that the appeal is abated and the cause is remanded to the 251st District
Court of Randall County, Texas, for further proceedings in accordance with this Court’s
opinion entered this day.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

      WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on July 31, 2017.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK